 

U.S.

| EAS
IN THE UNITED STATES DISRICT COURT

FOR THE EASTERN DISTRICT OF WISCONSIN 2019 HAR 2 8 P_3 44

 

' JESUS RANGEL, . . / PEP EL, ui ALE
~ Plaintiff, — 4 ] C04 D4

Vs. , . Case No.

. _ JURY TRIAL DEMAND.

Jessica S. Lorum, Probation Agent,

Neil Thoreson, Regional Chief,

Jane & John Does, Employees of

Department of Community Corrections,

Defendants

 

 

PLAINTIFF CIVIL SUIT COMPLAINT PUR 42 U.S.C. §1983

IL INTRODUCTION |

1) Now comes plaintiff proceeding pro se, without any computer expertise, or formal legal
education hereby request this court to grant this suit and allow ‘plaintiff to proceed against all listed
defendant including the Jane & John Does, until the names of the other management/supervisors are
determined through discovery or set a date when the defendants counsel must have the names submitted
to plaintiff. At which time the plaintiff will supplement this suit with the defendants names.

2) Plaintiff request this court to provide all the defendants names that were defendant Lorums
supervisor, and or manager, regional chief during this time of January 2016, thru June 2017, at the

probation and Parole office located - Milwaukee WI, or any other Parole office she
worked in. 3073 S Chase Ave
3) Plaintiff hereby states that while on extended supervision in Milwaukee County case number

{0 CF 2133 the plaintiff was sexual assaulted by his then parole agent Lorum. Plaintiff was forced to have
sexual intercourse with her 2 or3 times a week either in her car or at plaintiff's house. If he refused to do
as she stated she threatened him with revocation of his supervision.

4) Plaintiff pressed charges against her in Milwaukee County Case Number #2018CF2795. Ms.
Lorum, plead guilty of Misconduct in Public Office (Fail to Perform Mandatory Duty) in violation of
Wis. Stat. §946.12 (1) and §939.50 (3)G) which is a class I Felony, and sentenced to a total of 26 months
prison consisting of 13 months of initial confinement, followed by 13 months supervision. The Court
stayed or held open this sentence and placed the defendant on 2 years of probation. oe

5) __ Plaintiff hereby sues the defendants in their individual capacity as a State Employee for the
Division of Community Corrections & ‘Wisconsin Department of Corrections and seeks damages in the
amount of $100,000,00 from each defendant: -

Case 1:19-cv-00451-WCG Filed 03/28/19 ‘Page 1 of 4 Document 1
 

Il. JURISDICTION & VENUE
6) This court is appropriate venue under 28 U.S. C. §13910)Q2), the event given rise to the claims

herein occurred in the Easter District of Wisconsin. This court has subject matter jurisdiction over

"plaintiffs Federal law claims 28 USS. C. §331; §1334(A)(3). The Court has supplemental jurisdiction over

plaintiff s State Law Claims pursuant to 28 U.S.C. §1367. This is brought under Constitutional and Law
of the United States, 28 U.S.C. §1343. This action seeks redress and damages for violations of 42 U.S.C.
§1983, and 42 U.S.C. §1985. | oe

Iu. EXHAUSTION REQUITEMENTS.

7). All administrative remedies have been exhausted as is required by the PLRA 1997. All inmates
complaints have been filed and were denied or rejected. Additionally, plaintiff was not incarcerated at the ©
time of the constitutional violations.

IV. PARTIES NAMES & ADDRESSES. |

8) Plaintiff Jesus Rangel is the plaintiff in the above titled case, and is located at New Lisbon
Correctional Institution, P-O. Box 4000, New Lisbon, WI 53950-4000. |

9) Defendant Jessica S. Lorum, was a State Parole Agent for the DCC located in Milwaukee and is
sued in her individual capacity acting under the color of law.

10) Defendant Neil Thoreson, is the Regional Chief for (regain 3) located at 4160 North Port
Washington Rd, Mil, WI 53212, and sued in his individual capacity acting under color of state law.

11) Jane Doe is employed by the DCC as a supervisor/manager and is sued in her individual capacity
acting under color of state law. | | |

12) ‘John Doe is employed by the DCC as a supervisor/manager and is sued in his individual capacity
acting under state law. .
V. STATEMENT OF CASE. ;

13) During Sept 2016 on or about June 2017, at 1013 South 35th Street, in Milwaukee County WL
public employee did intentionally fail to perform a known mandatory, nondiscretionary, ministerial duty
of the employee’s employment in the manner required by law. Ms. Lorum forced plaintiff to have sexual 7
intercourse with plaintiff while on extended supervision in Milwaukee County, by.uses of force and
threats of bodily harm. _
14) While on supervision plaintiffs Parole Agent (P.O.) Ms. Jessica S. Lorum violated Wisconsin
Statute §946.12(1), §939.50(3) commit a class I felony for misconduct in office. Ms. Lorum was a Parole
Agent for the Division of Community Corrections, a division of the Wisconsin Department of Correction.
15) During this time period plaintiff was forced to have sexual intercourse with defendant Lorum thru
use of threats of revocation if plaintiff did not comply. Lorum further threatened lant with physical
harm by her family members who are allegedly to be in the mob.

Case 1:19-cv-00451-WCG Filed 03/28/19 Page 2 of 4 Document 1
. soe . 2 .
 

16) Plaintiff claims that defendant Neil Thoreson, is the Regional Chief of Reign #3 had knowledge
that defendant Lorum had a habit of violating DOC & DCC policy and procedures. Thoreson moved
Lorum from one location and moved her to another for having sexual intercourse with her anager as
well as having sexual relations with other unknown persons on extended supervision.
17) The defendant violated plaintiffs constitutional right under the eighth amendment cruel and
unusual punishment, and excessive force threats of bodily harm to plaintiff and his family members
(Child) if he told anyone or if plaintiff didn’t comply.
18) Due to defendants criminal actions against plaintiff he now suffers from a psychological injury. I
do not trust authority figures, and in constant fear that his son will be injured or that I will be’ retaliated
. against by defendant’s family members and their parole agent friends.

19) That DOC/DCC has a policy that states agents are not to have sex with parolee’ s. That once
Thoreson found out that Lorum had sexual intercourse with her boss, instead of transferring her, she ©
should have been fired as it violates DCC policy.

20) "To recover damages under 42 U.S.C. § 1983 a plaintiff must prove that the defendants acted
under color of state law, that their actions resulted in-a deprivation of the plaintiffs constitutional rights,
and that.the action of the defendants proximately caused the constitutional violation." Rakovich v. Wade,
$50 F.2d 1180, 1189 (7th Cir. 1988) “A public official acting in his official capacity is not liable to
‘parties that have been injured as a result of some action that official has taken. There is an exception to
this general rule when the action arises from carrying out a purely ministerial duty. The Supreme Court of
Wisconsin defines a "ministerial" duty as being absolute, certain and imperative, involving merely the
performance of a specific task when the law imposes, prescribes and defines the time, mode and occasion
for its performance with such certainty that nothing remains for judgment or discretion. See Liebenstein
v. Crowe, 826 F. Supp. 1174, 1183 (E.D.(WIS) 1992).
21) DOC/DCC has a strict policy against Probation agents having sexual intercourse with their
parolee’s they are supervising. Parole Agent Lorum clearly violated this policy. However, plaintiff cannot
obtain said policy until he obtains discovery.

22) Plaintiff states that Wis. Stat. 946.12 (1) official misconduct and §939. 50(3)Dwhich Lorum
‘plead guilty to is sufficient proof that Plaintiff was sexually assaulted. (See Exhibit 1 attached to this
complaint)

RELIEF REQUESTED

Plaintiff request this Court grant the following

(1) Damages in the amount of $100,000,00 from each defendant.
.(2) _ Plaintiff is open to mediation in this case pursuant to the Court rules.

(3) Trial by Jury, — ns
(4) Compensatory. damages in the amount of $25,000 per

Case 1:19-cv-00451-WCG Filed 03/28/19 Page 3o0f4 Document 1
 

“Dated this5 dayof Macch _ 2019.

Respectfully Submitted;
a <_< a

 

 

&y a
TO-SE Plaintiff .
qn"! ' Mt, wee
swhS 6 O iy,
Date Sov Ogi, Signature of Defendant
F&F VOTAR, 2

oO
Subscribed and sworn to before Bo) ‘. Augie fe

 
    

otary Public, St | |
My Commission: 1 [ 5, POX [

C: File

Case 1:19-cv-00451-WCG Filed peizsite | Page 4 of 4 Document 1°
